DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-18 are allowed. 
	The present invention is directed to a system and method for recommending and/or selecting a substrate or media for printing a digital image; in particular, the present invention is configured to utilize at least one of image content or image characteristics of the digital image to recommend and/or select a substrate or media for printing the digital image to form a print product; and more particularly, the substrate recommendation may be refined based on a target size for the substrate and/or a display location for the print product. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a computer-implemented method programmed for execution in a computing environment for recommending at least one size and type of substrate to be used in conjunction with a digital image to form a print product, the method comprising: 
a) providing a digital image; 
b) providing a list of available substrates stored in a memory; 
c) utilizing a processor, analyzing the digital image to identify at least one of: 
 	i) image content included in the digital image, or 
 	ii) at least one image characteristic included in the digital image; 
d) utilizing the processor, automatically selecting at least one size of substrate to be used to form a print product based on at least one of the identified image content or the identified at least one image characteristic; 
e) automatically identifying at least one type of substrate from the list of available substrates utilizing the processor based on the selected at least one size of substrate; and 
f) displaying the identified at least one type of substrate corresponding to the selected at least one size of substrate on a display.

The closest prior art, Kano et al. (US 2009/0091770 A1) in view of Nitta (US
2011/0242561 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Kano et al. (US 2009/0091770 A1) discloses an image
display apparatus for displaying an image to be printed, and more particularly to an
image display apparatus capable of reading an image from an external storage medium,
editing the image, and printing the edited image with a printer apparatus.
Nitta (US 2011/0242561 A1) discloses an image forming apparatus such as a
copier, an MFP, a printer, or a fax machine that has an input part including a display
part, a touch panel.
However, Kano et al. (US 2009/0091770 A1) in view of Nitta (US 2011/0242561
A1) do not disclose “utilizing the processor, automatically selecting at least one size of substrate to be used to form a print product based on at least one of the identified image content or the identified at least one image characteristic; 
automatically identifying at least one type of substrate from the list of available substrates utilizing the processor based on the selected at least one size of substrate; and 
displaying the identified at least one type of substrate corresponding to the selected at least one size of substrate on a display”. Therefore claim 1 isallowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Independent claims 15 and 17 are reciting the same or similar claim limitations or
features as recited in claim 1. Therefore, independent claims 17 and 18 are found to beallowable over the closest prior art of record mentioned above, for the same or similar
reasons as discussed and stated above in independent claim 1.
Regarding claims 2-14, 16, 18, the instant claims are dependent on allowable claim 1 and thus allowable.
Any comments considered necessary by applicant must be submitted no later
than the payment of the Issue Fee and, to avoid processing delays, should preferably
accompany the Issue Fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/Primary Examiner, Art Unit 2672